Citation Nr: 1142073	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, an adjustment disorder, and a generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

As an initial matter, the Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran seeks service connection for PTSD based on his service in the Republic of Vietnam.  As reflected in written submissions received in June 2006 and December 2006, he claims that in July 1970 he witnessed when a military vehicle blew up with a fellow soldier inside; he stated that he was involved in the recovery of the vehicle, during which he found the soldier's bloody finger and dog tags.  He also reported witnessing a fellow soldier suffering severe injuries due a rocket attack in August 1970.  The Veteran claims that both incidents occurred while he was assigned to the 79th Maintenance Company.  As his final stressors, the Veteran claims that he experienced enemy rocket attacks and received heavy incoming fire near his military bunker in October 1969 and September 1970, while assigned to the 69th Heavy Equipment Company.      

The Veteran's service personnel records confirm his service in the United States Army from February 1969 to September 1970.  These records show that he served in the Republic of Vietnam from July 1969 to September 1970, to include service as a field wireman in a maintenance company.  These records are negative for evidence that the Veteran received any decorations or awards indicative of combat.  

Included in the claims file is an April 2007 formal finding issued by the RO, in which it determined that there was insufficient information to corroborate the Veteran's claimed stressors.  The RO essentially determined that although the Veteran described his claimed in-service stressful events, he did not provide specific details (such as information regarding the persons involved, timeframes, and locations) that could be submitted to the US Army and Joint Services Records Research Center (JSRRC) or Marine Corps or National Archived and Records Administration (NARA) to verify the claimed events.  However, the RO did not acknowledge the Veteran's June 2006 and December 2006 written submissions, in which he provided the timeframes during which the claimed stressors reportedly occurred and the units to which he was assigned at the time of the incidents.  

In light of the foregoing, the Board finds that additional attempts must be made to verify the Veteran's claimed in-service stressors.  The Board finds that the RO did not attempt to verify the Veteran's stressors in light of the information he provided in June and December 2006 as to the dates of the claimed events and his units of assignment.  Accordingly, the originating agency must attempt to further develop and corroborate these issues, as such information may entitle the Veteran to service connection based on a verified stressor.

Additionally, it is unclear from the medical evidence of record whether the Veteran currently has a diagnosis of PTSD, and if so, whether it is manifested as a result of his period of active service.  The medical evidence shows that the Veteran was diagnosed with possible PTSD during a June 2005 private neuropsychological assessment.  He was evaluated during an April 2006 VA mental health consultation, after which the examiner determined that two of the testing instruments were not valid.  Following the clinical examination, however, the examiner still rendered an Axis I diagnosis of PTSD, "per recent evaluation," in addition to diagnosing the Veteran with a generalized anxiety disorder and an adjustment disorder with depressed mood.  Moreover, the medical evidence generally includes his reports of psychiatric symptoms related to his Vietnam service.  However, an April 2006 VA treatment record reflects that his recent job loss and financial stress may have triggered more significant distress.  Given all of these factors, the exact nature and etiology of the Veteran's current psychiatric disorder(s) is unclear.

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) held that a claim for service connection for PTSD encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the Board must consider whether service connection is warranted for all of the Veteran's diagnosed psychiatric disorders, to include PTSD.

The Board also notes that during the course of the appeal VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a service member's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from service members who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a service member experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the service member's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As the exact nature and etiology of the Veteran's current psychiatric disorder is unclear, the Board finds that additional development is necessary so that a medical opinion can be obtained.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional information in order to make a determination whether the Veteran currently has PTSD that is etiology related to his military service and whether his claimed in-service stressors are adequate to support such a diagnosis.  As such, on remand, the Veteran should be afforded a VA examination to address these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed stressors identified in his June 2006 and December 2006 written submissions.  All verification attempts, and any negative responses, should be fully documented in the claims file.

2.  Thereafter, the RO/AMC shall arrange for the Veteran to be examined to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.   

The examiner shall address the following: 

(a)  The examiner shall identify all current psychiatric diagnoses, to include PTSD.

(b)  The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressor relates to the Veteran's fear of in- service hostile military or terrorist activity.

(c)  The examiner shall opine as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.

3.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, the RO/AMC shall readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, with an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


